Title: To Thomas Jefferson from William Short, 19 October 1792
From: Short, William
To: Jefferson, Thomas



Dear Sir
The Hague Oct. 19. 1792

The time which has elapsed since my last has sufficed to shew that the combined armies are really retreating from France, but not to shew what is the real cause of this unexpected and unaccountable circumstance. Every body here remains still immerged in the sea of conjecture: each swims or sinks according to his hopes or fears. It would be useless to fatigue you with all the vague and indigested ideas which this situation of things throws into the public; and the more so as a short time will necessarily throw more light on the subject, than the present conjectures of the best informed.
I cannot help however mentioning to you, what I have heard suggested by a person of understanding, well acquainted with Dumouriez, the French general, and interested in the French contest. He thinks Dumouriez in his pourparlers with the enemy of which you have been previously informed by me, will have flattered the King of Prussia—will have told him that the idea of a commonwealth in France could but be momentary—that the nation however would never submit to a monarch who had betrayed them by perjury &c. &c—that they would certainly seek for another who should have the least connexion possible with Louis the 16th.—or Austria—and that if the King of Prussia would detach himself from that alliance, he, Dumouriez, was persuaded that the nation would prefer him to any other &c. &c.
These observations delivered in the crowd of ideas suggested at present, struck me as being more conformable to what I mentioned in my No. 111. than any thing I have heard—if you will substitute to the King of Prussia, the person mentioned in my abovementioned letter, it would seem to me, that the conjecture would be still more probable—and that the retreat of the combined armies, would under that supposition become more intelligible; it being to be observed that the Austrian generals are as yet under the orders of the Duke of Brunswic and of course obliged to obey him as well in retreating as in advancing. The present explosion of the French arms in the Sardinian territory, and in Germany may perhaps have enabled Dumouriez to have persuaded the King of Prussia that the sacrifice of his alliance with Austria, and his retiring from French territory, might be a better means of attaining the end suggested in my No. 111.—or that abovementioned—than advancing to the gates of Paris.
The retreat of the armies seems at least to have opened many eyes which were before shut against the idea of the King of Prussia’s having  sinister views in this business—his friends are silent—and those of the Emperor are manifestly under an anxiety which would indicate their fear of his being duped. They will probably now recollect the manner in which the King of Prussia excited the Belgick Congress and then abandoned them—how he excited the late revolution in Poland and then abandoned it—they will ask themselves whether it was really to be supposed that he wished to re-establish the Austrian power in France, by replacing Louis the 16th. on the throne with his former authority which would enable him from his close connexions with the house of Austria to crush any opposing neighbour.
I have this moment learned that a manifest has arrived here published either by the King of Prussia or Duke of Brunswic, on the retreat of the armies. I have not seen it nor has the person who assures me of its being recieved here. It will probably throw light on the subject.
It is said that Dumouriez full of his triumph as he considers it over the allied armies has written to the convention his intention of going to Paris notwithstanding the decree passed in consequence of the Marquis de la fayette’s proceeding, which forbids a general doing this. It is thought he will also enter with his army into the Austrian Netherlands. Should this be the case, and he meet with success, he may then pass the Rubicon with more certainty of siezing absolute power. The Representatives of the people will necessarily in the mean time go on losing their influence. All those who know Dumouriez must be sure of his incapacity to hold the helm even if chance should put it into his hand, and of course must see that the place will be soon vacant. It is perhaps that moment that it has been judged proper to wait for, by those who are suspected, and at present certainly with some foundation, to have had from the beginning ideas different from that which was published of rescuing the captive and unfortunate monarch.
I have been lately told by a person on whom I can rely that one of the leading ministers of the country which I mentioned in my No. 111., has said it would be impossible hereafter to make use of the present monarch humbled and disgraced as he has been—that it was more easy to place any other person on a throne than the same individual who had been precipitated from it &c. The person here who I told you had so much the confidence of that country, is reserved on the subject—but when he does speak is evidently more favorable to the present reigning party in France, than to any other, reserving all his virulence for those who wished to support the late constitution. He, and still more those of his family who are more loquacious, dwell with some degree of complacency on the late resistance of the French  nation—on the conduct of their troops in Savoy and Germany &c.
These are straws in the air (as was formerly observed by a person whose expressions no body is ashamed to borrow) but they serve to shew which way the wind blows.
The communication with Paris is still suspended. No post from thence has arrived here since the interruption already mentioned to you. We are indebted at present for what we know of the proceedings of the convention, to the English chanel.
M. de la Colombe, aide de camp to the Marquis de la fayette, and stopped with him, has made his escape from the citadel of Antwerp—he wrote to me from Rotterdam to know whether he would be safe in this country—I did not suppose he would be if demanded by the Austrian government and gave him that opinion—he proceeded in consequence without delay to England. When I saw the Grand Pensionary I thought it best to mention this circumstance to him as a mark of my confidence in him. He took much pains to convince me he would not have been delivered up—and to shew me as I thought, that this country would in no case be influenced by Austria in their conduct towards France. I should rather apprehend from his manner of talking, though not a word was said on the subject, that if the Commonwealth of France was to send a minister here he would not be refused; now that the combined armies have retreated, although they certainly do not believe in the duration of the commonwealth.
The Grand Pensionary told me that France had given orders for the purchase of a considerable quantity of flour in America, which I think highly probable. He told me he had certain information of it.
I inclose you the Leyden gazettes for general information and have the honor to be most respectfully, Dear Sir, your obedient & humble servant

W: Short

